Title: To Thomas Jefferson from Thomas Attwood Digges, 30 June 1806
From: Digges, Thomas Attwood
To: Jefferson, Thomas


                        
                            Dr Sir.
                            
                            Warburton (Nr. Piscataway) June 30 1806
                        
                        I am much obligd in many instances by Your kind attentions, and particularly so for the present of Quarantine
                            Corn, which I have carefully sown in good soil & put in according to Your instructions.   The grain appears to me exactly
                            that round, red- & yellow kind which the Spaniards & Portuguese with success (tho’ in but small quantities
                            comparatively to their wants) cultivated while I resided in those Countries, and where that kind of seed was much preferrd
                            to our large goardseed sort:—If its produce is but two Crops the season (instead of four in Italy & three in
                            Switzerland) it will be a valuable acquisition to the United States, and the Importer of it will deserve well of His
                            Country.
                        Altho I detest great crouds and their consequent gapers, I mean and hope to see you on the 4th.—Some of my
                            acquaintance & colleagues, firm Republican Supporters of the Executive Government, & of considerable influence in the
                            Forest part of this County, entertaining an opinion that they should now, more than they have heretofore been prone to do,
                            (from some late intemperate indecencies in Congress) shew their attachment & regard for our Executive Rulers, have
                            expressd a wish for my meeting them on th. 4th for the purpose of Introduction to notice & to conversation &ca—Mr. Levi Gant, W O. Sprigg, Colo Lyles, Dr. Kent &ca.   I am to meet them at Stells at 11 o Ck.—Conversations in a croud are out of the question; but I should be very glad of a subsequent oppertunity for a little
                            conversation (which, if they remain for th. night, may be conveniently arrangd) And it cannot but be servicable to the
                            cause we are unitedly engagd in, as well as contravene some Election machinations begining to shew itself from the soddend
                            embers of an opponent Fœderal party in the County.   Mr Vanhorne (supposd to be a Deserter from the cause (tho’ I am very
                            unwilling to believe so) is to run for Congress against Covington, supported too with a considerable personal Interest
                            about Bladensburgh, and the vansville District, (which has heretofore been our sheet anchor agt. the Tory merchantile
                            Interest of this division) And He is backd too by the Fœderal phalanx altho their execrations were violently open agt.
                            him two years back—this smells a little of apostacy added to disapointment from our party nominating Covington in
                            preference to Him, and I fear he stands a good chance of getting in.   This is not worth the mention to you but may remain
                            entre nous.
                        My boy passing to Geo. town will drop this as he goes thro Washington, and will call as He comes back about
                            noon. I should be very much obligd for 2 or 3 cast by News papers (for by some unaccountable neglect in th. printer or in
                            the post I had recd. no paper for 10 days back, & wanted much to read Mr Randolphs address to His Constituants, &
                            having a strong hope that e’er this some accots. have been had of the Hornet favourable to her errand.
                        With the highest esteem & regard I am Yr Obt Ser
                        
                            Thos Digges
                            
                        
                    